﻿It is a welcome tradition in each session of the General Assembly to begin policy statements by paying a tribute to the President of the General Assembly and other office-bearers on their election to the high posts of the Assembly sessions, as a fitting recognition of their experience and qualifications, which are an important factor in their election to such responsible posts. The delegation of the Democratic Republic of Afghanistan therefore takes pleasure in observing this tradition by extending its sincere and warm congratulations to you, Mr. President, on your unanimous election to the high office of the presidency of the thirty-fourth session of the United Nations General Assembly. I deem it necessary to mention that you, Mr. President, not only represent your great country, the United Republic of Tanzania, but also the struggling continent of Africa whose people have decided with faith and conviction to eradicate from their continent the evils of apartheid and racial discrimination and the last vestiges of colonialism and alien domination. Your outstanding contribution to the decolonization efforts of the United Nations and your personal dedication to the cause of freedom and the liberation struggle gives us every assurance that the important deliberations of the thirty-fourth session of the General Assembly will be termed a successful endeavour in the ongoing struggle of this Organization for a peaceful and prosperous world.
51.	May we also express our appreciation to your predecessor, the prominent Colombian statesman and diplomat, Mr. Indalecio Lievano, for the successful conduct of the deliberations of the thirty-third session of the General Assembly.
52.	When we assess the successes and failures of this Organization in matters of peace and security, the tireless efforts of the Secretary-General, Mr. Kurt Waldheim, dedicated to the realization of the aims and objectives of the Charter, deserve our admiration.
53.	The delegation of the Democratic Republic of Afghanistan welcomes with joy the admission of Saint Lucia as a new Member of this Organization. This admission which reflects the success of the decolonization process in that former Territory takes us one step closer to the objective of the universality of this Organization.
54.	Last year when we came to this Assembly at its thirty-third session, only six months had elapsed since the Afghan people had successfully carried out the Saur (April) Revolution under the leadership of the People's Democratic Party of Afghanistan, the vanguard of the working class of the country. At that time, from this very rostrum, we declared to the world that the Afghan people, having struck down the towers of tyranny and despotism, had dedicated themselves to building a new society free from the exploitation of man by man despite enormous economic and social problems which we inherited from the previous despotic regime.
55.	In such circumstances, the first step required for building such a prosperous society free of exploitation was the uprooting of feudalism in the country and thus the liberation of the toiling people of Afghanistan, namely, the workers, the peasants and other toilers, from the unjust feudalistic relationships prevailing in the country and from the domination of imperialism and reaction.
56.	In order to achieve this lofty goal, the Revolutionary Government, among its other measures, successfully implemented, during the year and a half that elapsed since the victory of the April Revolution, three major decrees issued by the Revolutionary Council of the Democratic Republic of Afghanistan.
57.	By the implementation of Decree No. 6 we have removed the burden of the system of unjust mortgages, usury and interest payments that was previously imposed on millions of our working peasants by the feudal fords and big landowners.
58.	By Decree No. 7 we ensured the equality of the rights of Afghan men and women before the law and in all political, economic, social and other fields. Afghan women are no longer exchanged for money or material goods under the guise of bride-money, dowries or marriage expenditures.
59.	As I stated earlier, one of the major tasks of the Revolutionary Government has been to eliminate the feudal and pre-feudal relationships from the socio-economic structure of the country. For this purpose the Democratic Republic of Afghanistan successfully implemented Decree No. 8 in a record period of six months with the all-round co-operation of the Afghan people, as a result of which more than 3 million jeribs of land previously owned by feudal lords and big landowners were distributed free of charge to thousands of landless farmers and petty landowners. The joy of an Afghan farmer and his dependants who have become the owners of land for the first time in their entire lives can be imagined. Today the land in Afghanistan belongs to those who cultivate it.
60.	Another major undertaking of our Government is the campaign for the total elimination of illiteracy, which is the legacy of past despotic regimes and which is estimated to afflict the disturbing figure of 90 per cent of our population. At present, more than 1 million people are registered in the illiteracy campaign courses throughout the country.
61.	Another important accomplishment of the Revolutionary Government is the successful completion of the national population census, done for the first time in the country. That will offer reliable scientific data for the developmental projects undertaken by the Government within the framework of the new five-year economic development plan of the Democratic Republic of Afghanistan. This plan is intended to remove the causes of the economic and social backwardness of the country and to provide decent conditions and higher standards of living for the Afghan people.
62.	I have given a brief account of some of the important measures which our popular Government has taken so far in the interest of our working people. I considered it my pleasant duty to draw the attention of this Assembly to what we have done for our working people in order to change their lot for the better. However, imperialists, reactionary circles and left extremists in Afghanistan's vicinity are engaged in hatching conspiracies against our revolution. Using a handful of fugitive enemies of our people and of our revolution, and, with the co-operation of their agents inside Afghanistan, they make armed attacks on and intrude into Afghan territory, in the course of which they damage schools and hospitals and kill women, children and elderly people.
63.	We have stated time and again that we want to live in peace with all peoples and nations, and particularly with our neighbours, on the basis of peaceful coexistence and provided they do not interfere in our internal affairs.
64.	The April Revolution of the Afghan people, being a victorious workers' revolution, by its nature calls for peace and peaceful coexistence, because in peace it can achieve its aims and objectives in the interest of the working people of Afghanistan and for their ultimate emancipation from exploitation.
65.	Unfortunately, this peaceful desire of our people and this genuine call of our revolution for peace and peaceful coexistence is not reciprocated by some of our neighbours. As I indicated earlier in my statement, the reactionary circles in Afghanistan's vicinity not only encourage the anti-revolutionary escapees who have lost their economic bases and interests in Afghanistan after the victory of the April Revolution to carry out subversive activities inside Afghanistan, but also provide them with comfortable shelter for the realization of their nefarious designs.
66.	One thing is obvious: the April Revolution of the Afghan people is irreversible. The reactionary circles, the imperialists and other enemies of our people and of the revolution will eventually realize that they cannot succeed in their heinous designs. They cannot alter the determination of the Afghan people to build a society free from exploitation of man by man; they cannot reverse the process of history.
67.	The foreign policy of the Democratic Republic of Afghanistan, which is the reflection of its internal policy, is one of peace, peaceful coexistence and cooperation with all peace-loving countries and nations, and particularly with our neighbours.
68.	Our relations of close friendship and mutual co-operation with the Soviet Union have developed positively during the last 62 years, and especially after the April Revolution, in the interest of our two peoples. These relations, which reflect the mutual desire of our two peoples constitute an excellent example of friend-ship, co-operation and good neighbourliness between States, and are based on sincere respect for the independence, national sovereignty and territorial integrity of each State and on the principle of non-interference in each other's internal affairs.
69.	Our amicable relations with India, which have long and firm historical roots, are developing day by day, to the benefit of our two peoples.
70.	As far as our relations with Pakistan are concerned, our Government and people have the sincere desire to maintain friendly relations with that country on the basis of peaceful coexistence and non-interference in each other's internal affairs. We hope the feelings of friendship of our working people towards the noble working people of Pakistan will be taken into account and reciprocated by the Government of Pakistan in its attitude towards the Democratic Republic of Afghanistan and the April Revolution. This in our view will positively contribute to paving the way for the normalization of relations and the promotion of mutual co-operation between our countries in the interest of peace in this region and in the world.
71.	We further hope that our only remaining political problem with Pakistan will be solved by peaceful means and through sincere and amicable negotiations.
72.	With regard to Iran also, we have the same desire for friendly relations and mutually beneficial co-operation on the basis of peaceful coexistence and non-interference in each other's internal affairs. This sincere desire emanates from the feelings of brotherhood and solidarity maintained by our working people towards the noble working people of Iran.
73.	Concerning the rest of the countries, we not only are desirous of maintaining friendly relations and mutually beneficial co-operation with them, but also we would spare no sincere efforts to achieve that goal.
74.	Needless to say, we are meeting at a crucial time as far as the international situation is concerned. Despite our common and continued efforts aimed at removing threats to international peace and security and at limiting the opportunities for resorting to the policy of force, the world still faces complex political and economic problems which are fraught with dangers to peace and security. However, some positive developments in the international situation offer us promising hope that the encouraging opportunities which are still at our disposal may be utilized in the interests of world peace. They may also provide concrete assurances to the international community that present and succeeding generations will not fall victim once again to the scourge of another world war or nuclear holocaust. We are pleased to note that even greater victories are won as a result of the struggle of peoples in Asia, Africa and Latin America.
75.	In the present international situation, domination and hegemonism have caused much concern among different countries. So we support the proposal made by the Foreign Minister of the USSR against the policy of hegemonism and domination, and the inclusion of an item entitled "Inadmissibility of the policy of hegemonism in international relations" in the agenda of the thirty-fourth session of the General Assembly. The Democratic Republic of Afghanistan hopes that due consideration will be given to this issue.
76.	Mr. President, as you and other distinguished representatives attending this Assembly are aware, the Sixth Conference of Heads of State or Government of Non-Aligned Countries, which was held earlier this month in Havana, Cuba, successfully concluded its deliberations on the major political and economic problems with which mankind is confronted today. The positive results of the Havana summit meeting of the non-aligned countries will certainly contribute not only to the successes of this Assembly in indentifying the challenging problems which affect us all, but also to the formulation of more effective approaches and solutions to those problems.
77.	The Sixth Conference of the non-aligned movement, reviewing the current international situation, expressed its satisfaction that efforts for the attainment of genuine peace, equal security for all, universal application of the principles of active and peaceful coexistence, and equal co-operation were intensifying.
78.	The Middle East still constitutes one of the most dangerous hotbeds of crisis in the world and poses a serious threat to international peace and security, which results primarily from the hostile, aggressive and expansionist policy of Israel, backed by imperialism, and from the denial of the legitimate rights of the Palestinian people.
79.	The conclusion of partial agreements in the absence of the main party—namely, the Palestinian people, headed by the PLO—has further complicated the possibility of finding a just, lasting, and comprehensive solution to the Middle East problem. The Sadat- Begin agreements have violated the relevant resolutions of the United Nations and of the non-aligned Conferences and have totally disregarded the rights and interests of the Palestinian and Arab people.
80.	A just and lasting peace in the Middle East can only be achieved when all the Israeli occupationist forces are unconditionally withdrawn from the occupied Arab and Palestinian territories, including Jerusalem, and the usurped national rights of the Palestinian people, including their right to establish a national State of their own, are restored, in accordance with the relevant resolutions of the United Nations General Assembly.
81.	The reported acquisition of nuclear weapons by Israel is a matter of serious concern at a time when Israel is continuing its illegal occupation of Arab and Palestinian land and its flagrant violations of the Charter and the relevant resolutions of the United Nations. The possession by Israel of nuclear weapons cannot but introduce a dangerous dimension to the already deteriorating situation in the Middle East. It furthermore raises the question of violations by certain nuclear- weapon States parties to the Treaty on the Non- Proliferation of Nuclear Weapons of their obligations under that Treaty.
82.	The crisis in Lebanon has not yet found a lasting solution. The continued Israeli aggression against Lebanon, particularly the escalation of air raids against the Palestinian camps in southern Lebanon, is further proof of the aggressive and anti-peace policy of Israel.
83.	For the purpose of maintaining peace and security in the world, Member States are obligated under the Charter to settle disputes or situations which might endanger world peace by peaceful means and in conformity with the principles of justice and international law. This obligation entails another basic obligation for Member States: to refrain in their relations with other States from the use or threat of force. It is therefore a matter of concern to all peace-loving countries and forces to note that the resort to the policy of using force is still being resorted to by certain countries.
84.	The acts of provocation and intervention against the Socialist Republic of Viet Nam, whose people have already made enormous sacrifices during their heroic anti-colonialist and anti-imperialist struggle, causes us concern. We hope the people of Viet Nam, the Lao People's Democratic Republic and Kampuchea—who, like any other free people in the world, do not need to have lessons taught them from abroad—will be left alone to continue their national missions of reconstructing their damaged countries after those hard and arduous years of colonial and imperialist domination.
85.	We oppose attempts to internationalize the question of Kampuchea after the Kampuchean people victoriously established a legal and popular regime in their country. The bringing to this forum, as a new agenda item, of questions relating to Kampuchea is nothing but an attempt to restore to power a clique in exile, which has been rejected by the Kampuchean people.
86.	The concept of the Indian Ocean as a zone of peace has yet to materialize. Certain Powers are increasing their military presence and are strengthening their military bases in the Indian Ocean, contrary to the United Nations Declaration on the matter, and against the will and aspirations of the littoral and hinterland States of the Indian Ocean. We demand the dismantling of imperialistic military bases in the Indian Ocean and an immediate halt to the deployment of nuclear and other weapons of mass destruction in the Indian Ocean.
87.	We reiterate our stand for the peaceful reunification of Korea without any foreign interference and for the withdrawal of foreign military forces from the southern part of the Korean peninsula.
88.	The situation in southern Africa has further deteriorated as a result of the persistence of the abhorrent policy of apartheid and the joint imperialist-racist man-oeuvres to prolong the domination of Namibia and Zimbabwe. The so-called internal settlements, or bogus elections, are nothing but conspiracies against the aspirations of the peoples of Namibia and Zimbabwe. Imperialists and racists must realize that they cannot impede forever the access to full independence of Namibia and Zimbabwe under the leadership of their legitimate and authentic liberation movements— namely, SWAPO and the Patriotic Front, respectively.
89.	In the name of the delegation of the Democratic Republic of Afghanistan, I reiterate the solidarity of the Afghan people and Government with Angola, Mozambique, Zambia, Botswana and your own country, Mr. President, the United Republic of Tanzania, as front-line States confronting the racist entities which have been planted on the African continent by the colonialists and imperialists against the will and aspirations of the African people.
90.	The struggle of the people of Western Sahara for self-determination and independence under the leadership of their authentic liberation movement, the Frente POLISARIO, seems to be in the last stage of its total victory. The establishment of the Saharan Arab Democratic Republic for the purpose of ending the domination of their country will, we hope, close another chapter of colonialism on the African continent. We further hope that the decisions and recommendations of the sixteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU] in Monrovia in July will contribute to speeding up the process of decolonization in Western Sahara. We welcome the agreement reached between the Government of Mauritania and the Frente POLISARIO; we praise the courageous decision of Mauritania to give up all territorial claims to Western Sahara.
91.	The Cyprus problem is another acute problem which causes our concern: a fellow non-aligned country is confronted with the challenge of the infringement of its independence, sovereignty, territorial integrity and non-alignment as a result of foreign interference in its internal affairs. While supporting more constructive, serious and effective negotiations between the representatives of both Cypriot communities on an equal footing and without foreign intervention, we believe conditions of normality and peace could better be provided by the withdrawal of all foreign military forces and by ending the foreign military presence in Cyprus.
92.	We hail the victories of the peoples of Nicaragua and Grenada against the dictatorships which brought considerable hardships to those peoples and damage to their countries.
93.	The delegation of the Democratic Republic of Afghanistan welcomes the inclusion in the agenda of an additional item relating to assistance for the reconstruction of Nicaragua. We are confident that the international community will respond positively and generously to the needs of the people of Nicaragua, who suffered a lot as a result of the repressive Somoza military dictatorship and of the immeasurable hardship and bloodshed it imposed on that courageous people.
94.	We demand the speedy application of the Declaration on the Granting of Independence to Colonial Countries and Peoples to the remaining colonial Territories in Latin America and elsewhere in the world. 
95.	Furthermore, we demand the termination of all imperialistic foreign military bases on the soil of other countries and consider them as an infringement of the independence, sovereignty and territorial integrity of the countries where these bases are located.
96.	The concept of peace and security as a long-held desire and as a shared objective of peace-loving mankind, in our view, cannot be realized until general and complete disarmament, including nuclear disarmament, is achieved.
97.	The continuation of the arms race, particularly the nuclear arms race, and the excessive expenditures on armaments not only pose a serious danger of extinction for our civilization, but also reflect our very limited success in giving effect to the resolutions and decisions adopted on disarmament, particularly at the tenth special session of the United Nations General Assembly, which was devoted to disarmament. In this connexion, the delegation of the Democratic Republic of Afghanistan welcomes and supports the formal proposal presented to the thirty-fourth session of the General Assembly by Czechoslovakia calling for inclusion in the agenda of an item entitled "Adoption of a declaration on international co-operation for disarmament".
98.	The Democratic Republic of Afghanistan considers the conclusion of the Treaty on strategic nuclear weapons between the Soviet Union and the United States a positive step towards curbing the arms race and a success of the policy of peace. We hope the effective implementation of that Treaty will pave the way for the conclusion of new agreements on limiting strategic arms.
99.	We maintain the view that the convening of a world disarmament conference with the participation of all nuclear-weapon States would offer a good opportunity and a suitable forum for assessing our achievements and our failures regarding the speedy implementation of the resolutions and decisions on disarmament.
100.	We firmly support the broadening and deepening of the process of détente and hope that political detente will soon be supplemented by military detente and will encompass all regions of the world.
101.	Afghanistan considers the United Nations as an indispensable instrument for maintaining international peace and security, despite violations of the Charter by certain Member countries and the non-observance of United Nations resolutions by those countries. We shall continue, inter alia, our efforts towards the further strengthening of the role of this Organization in responding effectively and quickly to situations which tend to threaten world peace and security.
102.	The very slow progress in the ongoing efforts at restructuring present international economic relations is further compounded by the prevailing crisis in the world economic system, which has severe repercussions on the economy of the developing countries, particularly the land-locked and least developed among them, because of their greater vulnerability to external economic influences.
103.	The developing countries which have inherited backwardness and poverty from the dark era of colonialism are determined to emerge from exploitation to economic emancipation and from dependence on imperialism to self-reliance. For this purpose they have sincerely and seriously continued their efforts for the establishment of a new international economic order based on justice and equality. We hope that through positive dialogue and with a demonstration of political will on the part of the developed market-economy countries, this shared goal will soon become a reality.
104.	I deem it necessary to draw once again the attention of this Assembly to the well-known special problems and particular needs of the developing landlocked, least developed and island countries. The measures taken so far in their favour have yet to be implemented. The United Nations Special Fund for Land-Locked Developing Countries, established by this Assembly to compensate for the additional transport, transit and transhipment costs of the land-locked countries has yet to become effectively operational. We hope generous financial contributions will be made to the Fund during the new pledging conference.
105.	I should like to conclude my statement by reiterating our faith and conviction in the ability and constructive strength of peoples and nations, in the dignity and worth of human persons, and in the equal rights of men and women and of nations large and small.
106.	Despite many problems and challenges facing mankind, we have every reason to believe that we have the ability to build together a new and better world, where people and nations can live together in peace with one another without any concern or deprivation.
107.	Let us make the ideal of building such a world of peace and prosperity a reality where there exists freedom and equality of rights for all without any discrimination and without any exploitation of man by man. Let us rededicate ourselves to the realization of this lofty objective with all our strength and potentialities and with some higher degree of determination and faith.